DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 12/23/2020.
This action is made FINAL.

2.	Claims 1, 3-4, 8-13, and 41-51 are pending in the case.  Claims 1, 8 and 41 are independent claims.  Claims 1, 8 and 41 have been amended.  Claims 50-51 are newly added. Claims 2, 5-7, and 14-40 are cancelled.



Response to Arguments

Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. 

Applicant argues (Claim 1) Abate fails to teach setting display effect control information corresponding to a semantic feature of the specified content when the attribute of the content is the semantic feature (as recited in previous claim 7).




Applicant argues claims 8 and 41 differ from claim 1 as each requires setting the display effect control information of the specified content as a third preset display effect control information corresponding to a first specified user state when the attribute information of the specified content is a user state of a content sender, wherein the first specified user state is the user state of the content sender of the specified content when the specified content is generated.  Applicant argues the claim feature has not been addressed in the rejection.

In response, claim 1 recites setting the display effect control information of the specified content as a first preset display effect control information corresponding to a content sender of the 2Atty. Docket No.: 4576-81400 (84273916US04)specified content, wherein the attribute information of the specified content is the content sender.  The attribute represented by the content sender is interpreted as the user sending a message.  Similarly, the attribute represented by the state of the content sender, as recited in claims 8 and 41, is interpreted as the user that is “speaking” or “messaging”.  Fisher teaches identifying .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3-5, 8-13 and 41-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umberto Abate, US 2015/0261389 A1 and further in view of Timothy Fisher, US 2015/0309720.


Independent claim 1, Abate discloses a method for displaying a historical chat record, comprising: 

determining a to-be-displayed chat record comprising attribute information, wherein the to-be-displayed chat record includes an original historical chat record (i.e. present conversation history – Para 41; a communication event may be of a record of transmitted instant messages - Para 39; communication events comprise a conversation history and include attributes such as words/topics of interest – Para 66, 69); 

obtaining, based on the attribute information, display manner control information for the to-be-displayed chat record (i.e. record maintenance system controls organization and access of communication events using highlighting and grouping based on time stamps – Para 42, 43; obtaining timing of communication events based on the communication client application of a user device – Para 4), comprising: 

obtaining a generation time interval according to a first generation moment and a second generation moment of content in the original historical chat record of the to-be- 

comparing the generation time interval with at least one threshold time interval (i.e. comparing the communication events to a span of time to group events that occur within a time interval – Para 71, 73); and 

setting a display time interval of the to-be-displayed chat record to an interval value based on the comparison of the generation time interval with the at least one threshold time interval (i.e. display a group of communication events that occur within a time span  as a linear conversation history that jumps to points, some of which may be of interest, e.g. highlighted, in the conversation history – Para 80); 

obtaining one or more attributes from the attribute information of the to-be-displayed chat record (i.e. obtain and identify metadata, e.g. topic/words of interest, of communication events – Para 66, 69); and 

setting the display effect control information of the specified content as a second preset display effect control information corresponding to a semantic feature of the specified content when the attribute information of the specified content is the semantic feature of the specified content (i.e. obtain and identify metadata, e.g. topic/words of interest, of communication events – Para 66, 69; the grouping of communication events by time 
  
displaying the to-be-displayed chat record (i.e. display conversation history to the user - Para 41) in a display manner specified by the display manner control information (i.e. communication events are linearly displayed with/without highlighting – Fig. 6; Para 80).


Fisher discloses generating the display manner control information comprising display effect control information, wherein displaying the to-be-displayed chat record in the display manner specified by the display manner control information comprises displaying specified content by using a display effect corresponding to the display effect control information (i.e. displaying conversation histories –Para 86, 111; display of differing color messages for differing users – Para 88, 41, 109); 558039-v1/4576-814002Atty. Docket No.: 4576-81400 (84273916US04) 

setting the display effect control information of the specified content as a first preset display effect control information corresponding to a content sender of the specified content, wherein the attribute information of the specified content is the content sender of the specified content (i.e. set user messages using a color associated with the user – Para 88; historical messages are displayed based on stored messages provided - Para 115, 116; Fig. 5A/B); and



It would have been obvious at the effective date of invention to combine Fisher’s generating the display manner control information comprising display effect control information, wherein displaying the to-be-displayed chat record in the display manner specified by the display manner control information comprises displaying specified content by using a display effect corresponding to the display effect control information; 558039-v1/4576-814002Atty. Docket No.: 4576-81400 (84273916US04)setting the display effect control information of the specified content as a first preset display effect control information corresponding to a content sender of the specified content, wherein the attribute information of the specified content is the content sender of the specified content and displaying the to-be-displayed chat record in a display manner specified by the display manner control information with the method of Abate because each discloses displaying historical messages associated with attribute information used to enhance display of the messages, which Fisher further disclose using color associated with a user generating the message to improve message visualization and identification of the message author (Fisher – Para 47, 88).


Claims 3, 42 and 46, Abate discloses the method of claim 2, wherein generating the display manner control information comprises: 



generating the display manner control information comprising the display time interval (i.e. communication events are displayed grouped by a time interval – Para 71; Fig. 6); 

and displaying the to-be-displayed chat record in the display manner specified by the display manner control information comprises successively displaying the first content and the second content according to the display time interval (i.e. display a group of communication events that occur within a time span as a linear conversation history – Para 80).  



Claims 4, Abate discloses the method of claim 3, wherein setting the display time interval between the display start moment of the first content and the display start moment of the second content comprises: 

obtaining the generation time interval between a first generation moment of the first content and a second generation moment of the second content (i.e. the conversation 

setting the display time interval to a first interval value when the generation time interval is greater than or equal to a first threshold time interval (i.e. set the span of events to be grouped by year, when the communication events are less recent – Para 71); 

setting the display time interval to a second interval value when the generation time interval is less than the first threshold time interval and is greater than a second threshold time interval (i.e. set the span of events to be grouped by month, when the communication events are more recent than the time span associated with events from current or other years – Para 71); and 

setting the display time interval to a third interval value when the generation time interval is less than or equal to the second threshold time interval (i.e. set the span of events to be grouped by time of day, when the communication events are more recent than the time span associated with events from current or other months – Para 71), wherein the first threshold time interval is greater than the second threshold time interval (i.e. the time span of communication events grouped by years is greater than the time span of communication events grouped by months – Para 71), wherein the first interval value is533671-v2/4576-814003Atty. Docket No.: 4576-81400 (84273916U S04) greater than the second interval value (i.e. a yearly interval is greater than a monthly interval – Para 71), and wherein the second interval value is greater 



Claim 5, Abate discloses the method of claim 2, wherein generating the display manner control information according to the attribute information of the to-be-displayed chat record comprises:

setting display effect control information of a specified content according to attribute information of the specified content in the to-be-displayed chat record (i.e. obtain and identify metadata, e.g. topic/words of interest, of communication events – Para 66, 69; the grouping of communication events by time includes grouping highlighted, e.g. interesting, events – Para 79; highlighting events enable jumping to identified points of interest in a linear conversation – Para 80); and 

generating the display manner control information comprising the display effect control information, wherein displaying the to-be-displayed chat record in the display manner specified by the display manner control information comprises displaying the specified content by using a display effect corresponding to the display effect control information (i.e. display of conversation history can be scrolled - Para 41 – and linearly displayed as jumping to points of interest, e.g. highlighted events, in the conversation history – Para 80). 


Claims 43 and 47, Abate discloses the method of claim 5, wherein setting the display effect control information of the specified content according to the attribute information of the specified content in the to-be-displayed chat record comprises setting the display effect control information of the specified content as a second preset display effect control information corresponding to a semantic feature of the specified content when the attribute information of the 533671-v2/4576-814004Atty. Docket No.: 4576-81400 (84273916US04) specified content is the semantic feature of the specified content (i.e. obtain and identify metadata, e.g. topic/words of interest, of communication events – Para 66, 69; the grouping of communication events by time includes grouping highlighted, e.g. interesting, events – Para 79; highlighting events enable jumping to identified points of interest in a linear conversation – Para 80).  



Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Claim 9, Abate discloses the method of claim 1, wherein obtaining the display manner control information comprises receiving the display manner control information based on the attribute information of the to-be-displayed chat record from a control information 


Claim 10, Abate discloses the method of claim 9, wherein receiving the display manner control information based on the attribute information of the to-be-displayed chat record comprises receiving the display manner control information when the to-be-displayed chat record comprises a first content and a second content (i.e. receiving the time stamp of a group of communication events – Para 73), wherein the display manner control information comprises the display time interval (i.e. grouped communication events occur with the same interval of time – Para 73), and wherein displaying the to-be-displayed chat record in the display manner specified by the display manner control information comprises successively displaying the first content and the second content according to the display time interval (i.e. display a group of communication events that occur within a time span  as a linear conversation history – Para 80).  



Claim 11, Abate discloses the method of claim 9, wherein the display manner control information comprises display effect control information of a specified content (i.e. the grouping of communication events by time includes grouping highlighted, e.g. interesting, events – Para 79; highlighting events enable jumping to points in a linear conversation – Para 80), and wherein 533671-v2/4576-814005Atty. Docket No.: 4576-81400 (84273916US04)displaying the to-be-displayed chat record in the 


Claims 12, 44 and 48 , Abate discloses the method of claim 1, wherein determining the to-be-displayed chat record comprises: obtaining the original historical chat record by determining  historical chat records that meet a pre-determined screening condition (i.e. obtaining the communication events that correspond to a particular time – Para 70 – or topic – Para 68); 

searching for association information associated with second attribute information of the original historical chat record (i.e. identifying the location associated with a communication client, e.g. user device application, that participated in the communication event – Para 67); and 

generating the to-be-displayed chat record comprising the original historical chat record and the association information (i.e. generating a grouping of communication events that is associated with a location – Fig. 5D; Para 79, 91).  



Claims 13, 45 and 49, Abate discloses the method of claim 1, wherein displaying the to-be-displayed chat record in the display manner specified by the display manner control information comprises: obtaining a script by combining the display manner control information with the to-be- displayed chat record (i.e. a user device executes functions such as combining the communication event attributes and the communication events using a program code specifying tasks - Para 25, 97, Fig. 6); and running the script (i.e. user device software performs the operations to display the communication events with attributes - Para 98; Fig. 6).



Independent claim 41, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 50, Abate discloses the method of claim 1, further comprising setting the display effect control information of the specified content as a third preset display effect control information corresponding to a first specified user state when the attribute information of the specified content is a user state of a content sender, wherein the first specified user state is the user state of the content sender of the specified content when the specified content is generated (i.e. setting user messages using a color associated with the user 

Claim 51, Abate discloses user’s inputting display control information (Para 68) and maintaining conversation history locally or at a server (Para 4, 94).

Fisher discloses the method of claim 8, wherein obtaining the display manner control information comprises receiving the display manner control information based on the attribute information of the to-be-displayed chat record from a control information generation device (i.e. original messages having display control information including color and  graphic inputs associated with display of messages, are stored by a server – Para 42, 57, 69; data for a messaging session is sent and maintained by a server – Para 115, 119), which Abate fails to disclose.

It would have been obvious at the effective date of invention to combine Fisher’s receiving the display manner control information based on the attribute information of the to-be-displayed chat record from a control information generation device with the method of Abate because each teaches maintaining conversation history including display control information, which is stored and communicated via a server to provide the benefit of maintaining conversational continuity and unaltered conversations in  display of the historic view between remote user devices (Fisher, Para 85, 86).   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619